DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a CON of 16/662,917 filed 10/24/2019 (ABN);
		16/662,917 is a CON of 15/816,026 filed 11/17/2017 (PAT 10500152);
		15/816,026 is a CON of 14/640,328 filed 03/06/2015 (PAT 9849077);
		14/640,328 has PRO 62/088,812 filed 12/08/2014; and
		14/640,328 has PRO 61/950,517 filed 03/10/2014.
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994) .
	The disclosure of the prior-filed applications, Application No(s). 16/662,917, 15/816,026 and 14/640,328, as well as, Provisional Application No(s). 62/088,812 and 61/950,517, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. There is lack of support or disclosure for the subject matters in claims 47-51 and 60-61. 
	Applicant states that this application is a continuation or divisional application of the prior-filed applications. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: there is lack of support or disclosure for the subject matters in claims 47-51 and 60-61. 
	It appears that this instant application is a continuation-in-part (CIP) of the prior application 16/662,917 rather than a CON, as the subject matters of claims 47-51 and 60-61 are not disclosed in the specification of the instant application. While the specification of the instant application discloses hexylresorcinol have significant effects inhibiting glycation of ribose to BSA using a ribose/BSA glycation assay (see instant specification, paragraphs [0086]-[0087]), this is not support for at least the claimed subject matter of independent claim 47, drawn to a “method of treating skin inflammation, the method comprising topically applying to inflamed skin a composition comprising an effective amount of hexylresorcinol to reduce protein glycation in the inflamed skin so as to treat the skin inflammation.”  
	Accordingly, claims 47-51 and 60-61, as well as, claims 52-59, which depend directly or indirectly from independent claim 47, are not entitled to the benefit of the prior applications. 
	As a result, claim 47-61 are afforded the effective filing date of 06/06/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to preliminary papers filed 10/28/2021 in which claims 1-46 were canceled; and claims 47-61 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 47-61 are pending in this instant application, and examined herein on the merits for patentability.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is lack of antecedent basis for the subject matter of claims 47-50 and 60-61 in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 47-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al (US 2015/0250709 A1) in view of Fidalgo et al (J Biomol Res Ther, 2018, 8(1): pp 1-3) and Kaur et al (British Journal of Dermatology (2015), 173: pp 218-226).
Regarding claim 47, Gan teaches a topical composition comprising 0.1 to 0.5% by weight of hexylresorcinol, wherein the topical composition is applied to aged spot skin to improve the skin’s visual appearance (Abstract; [0003], [0008]-[0010], [0059], [0101], Table 3; Example 3, Tables 4-12; claims 1, 7 and 8). Gan teaches hexylresorcinol have significant effects inhibiting glycation of ribose to bovine serum albumin (BSA) ([0101], Table 3). 
While Gan does not expressly disclose the topical composition containing hexylresorcinol when applied to aged spot skin treats inflammation in said skin by reducing protein glycation in the inflamed skin, it would have been obvious that the application of the topical composition containing hexylresorcinol on aged spot skin of Gan would be reasonably expected to treat inflammation in said aged spot skin by reducing protein glycation in the skin because Gan establishes that hexylresorcinol functions to inhibit glycation protein (Gan: [0101], Table 3), and per Fidalgo, hexylresorcinol has anti-glycation properties and have demonstrated to have inflammatory effect by inhibiting NF-ĸβ activity in the skin (Fidalgo: Abstract; page 1, right column; page 2, left column). Furthermore, Kaur indicates that aged skin have higher levels of NF-ĸβ activity (a key mediator of inflammation), and the application of a topical composition of hexylresorcinol (4-hexyl-1,3-phenylenediol) reduced signs of skin ageing, while improving overall skin health, by inhibiting the NF-ĸβ, and restoring the production of skin ECM proteins to a normal level (Kaur: Abstract; page 218; page 220; page 221, right column; page 225). Thus, in view of Fidalgo and Kaur, it would necessarily flow with reasonable expectation that the application of a topical composition comprising 0.1 to 0.5% by weight of hexylresorcinol to aged spot skin (an inflamed skin per Kaur) of Gan would implicitly treat skin inflammation by reducing protein glycation in said aged spot skin, as hexylresorcinol has been well-recognized in the prior art as having anti-glycation properties, as well as, hexylresorcinol have demonstrated to have inflammatory effect by inhibiting NF-ĸβ activity in the skin.
Regarding claim 48, the limitation of “wherein the inflamed skin treated with the composition as a reduced amount of glycatated proteins as compared with the inflamed skin not treated with the composition” is result implicit in the application of the topical composition comprising 0.1 to 0.5% by weight of hexylresorcinol to aged spot skin (an inflamed skin per Kaur) because as discussed above, hexylresorcinol has been well-recognized in the prior art as having anti-glycation properties and hexylresorcinol have also demonstrated to have inflammatory effect by inhibiting NF-ĸβ activity in the skin per Gan, Fidalgo and Kaur, respectively, as well as, Kaur have shown that the application of a topical composition of hexylresorcinol (4-hexyl-1,3-phenylenediol) reduced signs of skin ageing, while improving overall skin health, by inhibiting the NF-ĸβ, and restoring the production of skin ECM proteins to a normal level.
Regarding claim 49, it would have been reasonably obvious that the aged spot skin described in Gan would be an inflamed skin that is identified as having an accumulation of glycated proteins prior to topical application of the composition, as per Kaur, aged skin have higher levels of NF-ĸβ activity (a key mediator of inflammation) (Kaur: bottom of page 218; page 219), and per Fidalgo, glycation is considered together with oxidative stress as one of the key factors in skin aging (Fidalgo: page 2, left column).
Regarding claim 50, Gan teaches the composition contains 0.1 to 0.5% by weight of hexylresorcinol, particularly, 0.25%, 0.5%, or 1.0% by weight of hexylresorcinol ([0010]; [0101], Table 3; Example 3, Tables 4-12; claims 1, 7 and 8).
Regarding claim 51, Gan teaches the composition further contains ascorbic acid and tocopherol ([0070]; Example 3, Tables 4-12).
Regarding claims 52-53, Gan teaches the composition further contains water, in an amount of 55% to 80% by weight of water ([0017]; claim 4).
Regarding claim 54, Gan teaches the composition is in anhydrous form ([0060]).
Regarding claims 55-57, Gan teaches the composition is in emulsion form such as oil-in-water emulsion or water-in-oil emulsion ([0060]).
Regarding claim 58, Gan teaches the composition is in gel form ([0060]).
Regarding claim 59, Gan teaches the composition is in ointment form ([0060]).
Regarding claim 60, as discussed above, Gan teaches the composition is applied to aged spot skin, thereby is not applied to hyperpigmented skin.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claim(s) 47-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al (US 2008/0305059 A1) in view of Kaur et al (British Journal of Dermatology, 2015, 173: pp 218-226) and Fidalgo et al (J Biomol Res Ther, 2018, 8(1): pp 1-3).
Regarding claims 47 and 61, Chaudhuri teaches a composition comprising hexylresorcinol having a purity of at least 99% w/w, wherein the composition is applied to age spots skin or skin with areas of inflammation to lighten or even toning said skin (Abstract; [0001], [0017], [0019], [0052]-[0053]; Examples 2-3; Table 2; Formulations 3A-3K; claims 1-4).
While Chaudhuri does not expressly disclose the composition containing hexylresorcinol when applied to age spots skin treats inflammation in said skin by reducing protein glycation in the inflamed skin, it would have been obvious that the application of the composition containing hexylresorcinol on age spots skin of Chaudhuri would be reasonably expected to treat inflammation in said age spots skin by reducing protein glycation in the skin because Chaudhuri indicated that the composition can be used to treat area of inflammation of the skin (Chaudhuri: [0053]), and per Fidalgo, hexylresorcinol has anti-glycation properties and have demonstrated to have inflammatory effect by inhibiting NF-ĸβ activity in the skin (Fidalgo: Abstract; page 1, right column; page 2, left column). Furthermore, Kaur indicates that aged skin have higher levels of NF-ĸβ activity (a key mediator of inflammation), and the application of a topical composition of hexylresorcinol (4-hexyl-1,3-phenylenediol) reduced signs of skin ageing, while improving overall skin health, by inhibiting the NF-ĸβ, and restoring the production of skin ECM proteins to a normal level (Kaur: Abstract; page 218; page 220; page 221, right column; page 225). Thus, it would necessarily flow with reasonable expectation that the application of a composition comprising hexylresorcinol having a purity of at least 99% w/w to age spots skin (an inflamed skin per Kaur) of Chaudhuri would implicitly treat skin inflammation by reducing protein glycation in said aged spot skin, as a composition contain  hexylresorcinol can be used to treat areas of inflammation on the skin per Chaudhuri, and hexylresorcinol has been well-recognized in the prior art as having anti-glycation properties, as well as, hexylresorcinol have demonstrated to have inflammatory effect by inhibiting NF-ĸβ activity in the skin, Fidalgo and Kaur, respectively. 
Regarding claim 48, the limitation of “wherein the inflamed skin treated with the composition as a reduced amount of glycatated proteins as compared with the inflamed skin not treated with the composition” is result implicit in the application of the composition comprising hexylresorcinol having a purity of at least 99% w/w to age spots skin (an inflamed skin per Kaur) of Chaudhuri because as discussed above, hexylresorcinol has been well-recognized in the prior art as having anti-glycation properties and hexylresorcinol have also demonstrated to have inflammatory effect by inhibiting NF-ĸβ activity in the skin per Fidalgo and Kaur, respectively, as well as, Kaur have shown that the application of a topical composition of hexylresorcinol (4-hexyl-1,3-phenylenediol) reduced signs of skin ageing, while improving overall skin health, by inhibiting the NF-ĸβ, and restoring the production of skin ECM proteins to a normal level.
Regarding claim 49, it would have been reasonably obvious that the aged spot skin described in Chaudhuri would be an inflamed skin that is identified as having an accumulation of glycated proteins prior to topical application of the composition, as per Kaur, aged skin have higher levels of NF-ĸβ activity (a key mediator of inflammation) (Kaur: bottom of page 218; page 219), and per Fidalgo, glycation is considered together with oxidative stress as one of the key factors in skin aging (Fidalgo: page 2, left column).
Regarding claim 50, Chaudhuri teaches the composition contains 0.1% to 5% by weight of hexylresorcinol having a purity of 99% by weight ([0001], [0017] and [0019]; claims 1-4 and 6).
Regarding claim 51, Chaudhuri teaches the composition further contains ascorbic acid and tocopherol ([0036] and [0038]).
Regarding claims 52-53, Chaudhuri teaches the composition further contains water, in an amount of 56.15%, 64.8% or 74.70% by weight (Examples 2-3; Table 2; Formulations 3A-3K).
Regarding claim 54, Chaudhuri teaches the composition is in anhydrous form ([0072]; Formulation 3F).
Regarding claims 55-57, Chaudhuri teaches the composition is in emulsion form such as oil-in-water emulsion or water-in-oil emulsion ([0034]; [0066]-[0071] and [0074]-[0077], Formulations 3B-3E and 3G-3H).
Regarding claim 58, Chaudhuri teaches the composition is in gel form ([0020], [0034], [0055]; [0072], Formulation 3F).
Regarding claim 59, Chaudhuri teaches the composition is in ointment form ([0020] and [0054]).
Regarding claim 60, as discussed above, Chaudhuri teaches the composition is applied to age spots skin, thereby is not applied to hyperpigmented skin.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613